Citation Nr: 1106406	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-46 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for a foot condition.

2.	Entitlement to service connection for a foot condition.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The appellant served in the South Carolina National Guard from 
May 1973 to March 1976, to include a period of Active Duty for 
Training (ACDUTRA) from July to November 1973.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying a petition to reopen service connection for a 
foot condition. 


FINDINGS OF FACT

1.	In its December 1999 rating decision, the RO denied the 
appellant's claim for service connection for a foot condition. 
The appellant did not commence an appeal of that decision. 

2.	Since the original RO rating decision, additional evidence has 
been received which relates to an unestablished fact necessary to 
substantiate the previously denied claim. 

3.	The preponderance of the competent evidence weighs against the 
finding that   the appellant has a current foot condition with an 
etiological relationship to service. 


CONCLUSIONS OF LAW

1.	The December 1999 RO rating decision which denied service 
connection for a foot condition became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010);                 38 C.F.R. §§ 3.104(a), 
20.200, 20.202 (2010).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).
3.	The criteria are not met for service connection for a foot 
condition. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R.             §§ 3.6, 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

Through the VCAA notice correspondence dated from September 2008 
and February 2009, the RO notified the appellant as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Moreover, an addendum to the February 2009 VCAA letter 
provided notice regarding the downstream disability rating and 
effective date elements of a pending claim for service 
connection. Also, the latter notice letter provided a claim-
specific definition of "new and material" evidence required to 
substantiate the appellant's claim.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance, the September 2008 VCAA notice correspondence was 
issued prior to the adjudication of the appellant's petition to 
reopen by a January 2009 RO rating decision. Meanwhile, the 
February 2009 VCAA letter was issued subsequent to the rating 
decision on appeal, and thus did not comport with the definition 
of timely notice. However, the appellant has had an opportunity 
to respond to the VCAA notice letter in advance of the March 2010 
Supplemental Statement of the Case (SSOC) readjudicating his 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The appellant has therefore had the full opportunity to 
participate in the adjudication of the claim.         See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 
499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the duty 
to assist                  the appellant in this case, obtaining 
service treatment records (STRs), private hospitalization 
records, and records pertaining to the receipt of Social Security 
Administration (SSA) disability benefits. The appellant has 
undergone VA medical examination, notwithstanding that this is 
not a duty to assist owed to a claimant  filing a petition to 
reopen a previously denied claim. See 38 C.F.R. § 3.159(c).       
In support of his claim, the appellant provided several personal 
statements.               He declined the opportunity to testify 
at a hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. Under these 
circumstances,       no further action is necessary to assist the 
appellant. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing ACDUTRA, or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106 (West 2002 & Supp. 2010);            38 C.F.R. § 3.6 
(2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b).

The RO through issuance of a December 1999 rating decision denied 
the appellant's original claim for service connection for a foot 
condition. As the basis for that decision, the RO cited the fact 
that the appellant had failed to reply with any evidence or 
information to an RO development letter requesting evidence of 
both a current disability, and a nexus between any current 
disability and any in-service disease or injury. Consequently, 
the record was devoid of evidence of either a current disability, 
or supporting a causal nexus to military service. The claim for 
service connection was therefore denied. The appellant filed a 
timely Notice of Disagreement (NOD) with this decision. However, 
upon RO issuance of a Statement of the Case (SOC) the appellant 
did not then perfect his appeal through filing a Substantive 
Appeal (VA Form 9, or equivalent documentation). Hence,                
the December 1999 rating decision became final and binding on the 
merits.           See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.202.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).
For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Presently, the appellant may reopen his previously denied claim 
by providing competent evidence of either a current disabling 
foot condition, or a causal nexus between said condition and an 
incident of military service. See Shade v. Shinseki,  24 Vet. 
App. 110, 118 (2010) (the new and material evidence standard does 
not require proof of all the elements for a given claim on 
appeal, just presentation of reasonable possibility of 
substantiating element that was basis for prior denial).

Since the prior RO final decision in this case, the appellant has 
undergone an  October 2009 VA Compensation and Pension 
examination of the feet. The VA examining physician, following a 
physical exam, provided a diagnosis of bilateral hallux valgus 
with bilateral bunions; bilateral pes planus; and bilateral 
second toe hammertoe deformities.

Thereafter, upon VA examination again in February 2010, the 
diagnosis was of          pes planus; hallux valgus; hammer toes; 
and plantar fasciitis of both feet. 

There is clearly evidence of several existing disabilities of the 
feet, and that is sufficient to establish the element of a 
current claimed disability. As such, the aforementioned VA 
examination reports constitute both "new" and "material" 
evidence to reopen the appellant's claim for service connection 
for a foot condition. See 38 C.F.R. § 3.156(a). The matter is 
therefore considered reopened. 

Having further considered the evidence in its entirety, a 
decision on the appellant's claim on the merits may also be 
rendered. It is determined that service connection for a foot 
condition on the merit is not warranted. While there is obvious 
evidence of a current condition involving the feet, the most 
persuasive medical evidence demonstrates that in all likelihood 
this is not a disorder of service origin.                  
Besides having a current disability, the presence of a causal 
nexus to service is the next essential element to establish 
service connection for a claimed disability.             See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).

On review of the appellant's STRs from his National Guard 
service, there is no documentation therein of symptoms, 
complaints or treatment regarding a foot condition. Upon his 
November 1973 separation examination, following completion of a 
period of ACDUTRA, he made the subjective report of having had                  
"foot trouble."

More recently, in February 2010 the appellant underwent a 
comprehensive VA medical examination. As stated, the diagnosis 
was of pes planus, hallux valgus, hammer toes, and plantar 
fasciitis of both feet. The VA examiner further expressed the 
opinion that it was less likely than not that the appellant's 
diagnosed foot problems were related to his military service. The 
rationale given was that there was no documentation of any foot 
diagnosis or treatment while in service, and further, the 
appellant gave no history of foot problems while in the military. 

Based upon the February 2010 VA examination, there is a competent 
and uncontroverted medical opinion stating that the appellant's 
diagnosed pathology of the feet was most likely unrelated to 
military service. The VA examiner had access to the appellant's 
claims file, and the rationale for his opinion was based heavily 
upon the lack of medical history therein, in addition to 
consideration of                     the appellant's own 
assertions. As a result, the opinion carries probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include the 
medical expert's access to the claims file and the thoroughness 
and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). Consistent with this finding, even if not directly stated 
in the opinion, is the lack of ongoing medical history of a foot 
condition since service discharge up until very recently. This 
demonstrates the absence of continuous symptomatology from 
service onwards. 38 C.F.R. § 3.303(d) (addressing the continuity 
of symptomatology requirement to demonstrate causal relationship 
to service, where an in-service condition is not "chronic" in 
nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
It follows that the competent evidence weighs against finding 
that a foot condition originated during military service.

The appellant's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
definitively opine on the causation of a foot disorder. This 
issue involves the determination of a potential medical 
relationship between a current condition and asserted injury more 
than 30 years previously, and is a matter not clearly within the 
purview of lay observation.           See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons, the Board is reopening, but denying on the 
merits the claim for service connection for a foot condition. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski,           1 Vet. App. 49, 55 (1990).   










ORDER

New and material evidence having been received, the petition to 
reopen service connection for a foot condition is granted.

The claim for service connection for a foot condition on the 
merits is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


